DETAILED ACTION
Claims 1-5 are presented for examination, wherein claim 5 is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 15, 2022 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See instant specification, at e.g. ¶¶ 0011-12, compared with e.g. ¶¶ 0004-10. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2015/0037680).
Regarding independent claim 1, Park teaches a composite cathode active material (e.g. item 10) plus a secondary lithium battery (e.g. item 100) with an organic solvent electrolyte including said composite cathode active material (e.g. ¶¶ 0003, 25-28, 69, and 76-82 plus e.g. Figures 5A-7), reading on “positive electrode material for use in a non-aqueous electrolyte secondary battery;” alternatively , the limitation “for use in a non-aqueous electrolyte secondary battery” is interpreted as merely intended use, e.g. MPEP § 2111.02, said composite cathode active material consisting of:
(1)	a plurality of particles of said composite cathode active material (e.g. supra plus e.g. Figures 1-2), said particles of said composite cathode active material composed of
(1a)	a composite oxide core (e.g. item 1) covered by a shell 
(1b)	said shell composed of a plurality of carbon nanotubes (e.g. items 2) and a material that is chemically inert to lithium (e.g. item 3), wherein said shell is on at least part of said composite oxide core (e.g. ¶¶ 0034-39, 47-48, 85-86, 96, and 98-99 plus e.g. Figure 1), reading on “the positive electrode material consisting of composite particles … the composite particles including a base material particle, a film, and a carbon nanotube, the film covering at least a part of a surface of the base material particle,”
wherein said composite oxide core of said composite cathode active material is capable of intercalation and deintercalation of lithium (e.g. ¶¶ 0016, 19, 34, 39-41), reading on “the base material particle including a positive electrode active material;”
wherein said material that is chemically inert to lithium may be selected from a metal oxide represented by Formula 5:
(M5)OX	Formula 5
wherein, in Formula 5, M5 is a metal selected from Al, V, Nb, Mo, W, Mn, Cr, Zr, Si, Mg, Ca, Y, Ba, B, Ta, In, Ag, Ti, Fe, Co, Ni, Cu, Zn, Sn, La, or a combination thereof, and x is 0 < x ≤ 6 (¶0052), wherein it would have been obvious to a person of ordinary skill in the art to try using boron oxide (M5 = B), since it is one of a limited number of expressly taught options that are suitable for use as said chemically inert material in said shell, see also e.g. MPEP § 2143(I)(E), reading on “the film including a boron oxide;” and,
wherein said plurality of carbon nanotubes include nanotubes that may (i) be entirely within said core; (ii) have parts within said core and other parts within said shell; (iii) have parts within said shell and and other parts extending from said shell into the exterior; plus, (iv) have parts within said core, other part within said shell, and yet other parts extending from said shell into the exterior (e.g. Figure 1),
said carbon nanotubes having parts within said shell and other parts extending from said shell into the exterior (e.g. supra), reading on “the carbon nanotube including a first portion and a second portion, the first portion being buried in the film, the second portion being exposed on a surface of the film.”

Park teaches said plurality of particles of said composite cathode active material but does not teach a plurality of said particles wherein “each” of said particles having the claimed limitations.
However, it would have been obvious to a person of ordinary skill in the art to engineer each of the particles so that they each uniformly have identical or substantially identical compositions and structures to one another, in order to ensure the cathode active material layer formed using said composite cathode active material would have a uniform property throughout said layer.
Regarding claim 2, Park teaches the composite cathode active material of claim 1, wherein said shell comprising said boron oxide covers at least part of said composite oxide core (e.g. supra), which includes within the scope of its teaching, covering the entire surface of said core, but does not expressly teach the limitation a percentage of an amount of substance of boron to a total amount of substance of metal elements other than lithium contained in the positive electrode active material and boron measured by x-ray photoelectron spectroscopy is 80% or higher.”
However, a prima facie case of obviousness is established since Park teaches a substantially identical cathode active material, wherein said shell incorporating said boron oxide may entirely cover the surface of said core, see also MPEP § 2112.01. See further instant specification, at e.g. ¶¶ 0016-17, 51-52, 120, 144, 157, and 163, noting the claimed limitation “serves as an index of a rate of coverage of base material particle 1” (emphasis added). Further, the resulting effect of the claimed limitation provides improved cycle life, which Park likewise teaches, see e.g. Figures 6-7.
Regarding claim 3, Park teaches the composite cathode active material of claim 1, wherein an amount of said carbon nanotubes may be from about 0.001 to about 5 parts by weight, based on 100 parts by weight of said composite oxide core (e.g. ¶0055), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a percentage of a mass of the carbon nanotube to a mass of the positive electrode active material is from 0.02% to 0.06%.”

Regarding independent claim 4, Park is applied as provided supra, noting said secondary lithium battery with said organic solvent electrolyte including said composite cathode active material (e.g. supra), reading on “non-aqueous electrolyte secondary battery including the positive electrode material according to claim 1.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723